EXHIBIT 99.1 VALUE WORKSHEET FOR LIQUIDATING TRUST INTEREST HOLDERS FOR FEDERAL INCOME TAX PURPOSES (AS OF THE EFFECTIVE DATE, MARCH 19, 2012) The following chart summarizes the assigned value per Liquidating Trust Interest for federal income tax purposes issued in connection with the terms of Washington Mutual, Inc.'s Liquidating Trust Agreement and Plan of Reorganization dated December 12, 2011 * TOTAL VALUE FOR FEDERAL INCOME TAX PURPOSES IS $289.3 MILLION (1) Target CUSIP Value per Interest (For Tax Purposes) Total Liquidating Trust Interests Outstanding Total Value (For Tax Purposes) A B C D B x C Senior Floating Rate Notes due August 2009 939322AW3 $ x $ $ Senior Floating Rate Notes due January 2010 939322AQ6 $ x $ $ Senior Floating Rate Notes due March 2012 939322AS2 $ x $ $ Senior Floating Rate Notes due September 2012 939322AU7 $ x $ $ Senior Fixed Rate Notes due 2009 939322AL7 $ x $ $ Senior Fixed Rate Notes due 2010 939322AP8 $ x $ $ Senior Fixed Rate Notes due 2011 939322AX1 $ x $ $ Senior Fixed Rate Notes due 2012 939322AT0 $ x $ $ Senior Fixed Rate Notes due 2017 939322AV5 $ x $ $ Senior Providian Note Guarantee 74406AAD4 $ x $ $ Total Senior Notes $ Sub Fixed Rate Sub Notes at 8.25% due 2010 939322AE3 $ x $ $ Sub Fixed Rate Sub Notes at 4.625% due 2014 939322AN3 $ x $ $ Sub Fixed Rate Sub Notes at 7.25% due 2017 939322AY9 $ x $ $ Total Senior Subordinated Notes $ GUC N/A $ x $ $ CCB Trust VI 124873AA8 $ x
